Citation Nr: 0113546	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for residuals of pneumonia, to include a heart 
disorder with an associated lung disorder, but not to include 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

The instant appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Philadelphia, Pennsylvania, which denied a claim for 
service connection for loss of strength of lungs and heart.  

The Board of Veterans' Appeals (Board) notes that a December 
1968 rating decision denied a claim for entitlement to 
service connection for hypertension.  The Board does not 
construe the veteran's statements in the current appeal to 
include a claim to reopen the claim for service connection 
for hypertension.  The appellant is advised to contact the RO 
if he wishes to reopen the claim for entitlement to service 
connection for hypertension.  


FINDINGS OF FACT

1.  In a December 1968 rating decision, an RO denied service 
connection for pneumonia.

2.  The evidence submitted since the December 1968 RO 
decision is new and bears directly and substantially on the 
question of whether the veteran currently has residuals of 
pneumonia which was incurred in service.


CONCLUSIONS OF LAW

1.  The December 1968 RO decision, which denied service 
connection for pneumonia, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  The evidence submitted to reopen the claim for service 
connection for pneumonia is new and material, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that it has 
recharacterized the issue on appeal.  As noted above, the RO 
characterized the claim as one for service connection for a 
heart and lung disorder.  The Board has characterized the 
issue on appeal as residuals of pneumonia based on the 
assertions of the appellant and his representative that he 
has a heart disorder and a related lung disorder due to at 
least one episode of pneumonia in service.  The Board has 
further characterized the claim as a claim to reopen because 
service connection for pneumonia was previously denied in a 
December 1968 rating decision.  Regardless of whether the RO 
found that the additional evidence was sufficient to reopen 
the claim, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). 

In light of these facts, the Board has considered whether the 
veteran would be prejudiced by appellate review of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The undersigned concludes that he would not be prejudiced 
under Bernard by proceeding on the merits on the initial 
question of whether new and material evidence has been 
presented.  This is so because the Board finds that new and 
material evidence has been submitted to reopen the claim. 

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 20.1103 
(2000).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (2000) reveals that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for pneumonia in a December 1968 rating decision.  
The veteran reported in his original claim that he had 
pneumonia in July 1954 and was treated at "Buford" Hospital 
in Parris Island, South Carolina.  The evidence of record at 
that time included the service medical records which showed 
that he was hospitalized at the United States Naval Hospital 
in Beaufort, South Carolina, from April 2, 1954, to April 17, 
1954, with a diagnosis of pneumonia, lobar, organism unknown.  
The service medical records also include a July 1956 
consultation request which indicated that a suspected 
cardiomegaly was noted during a routine chest film.  The 
resulting consultation noted the history of pneumonia 2 1/2 
years previously and found no abnormality or heart disease on 
examination.  A repeat chest X-ray was recommended, and it 
showed normal heart size.  Thus, the consultant diagnosed 
poor technique in taking or reading the earlier chest film.

The evidence also included a series of VA examination reports 
dated in July and August 1968 which noted that pleurisy and 
pneumonia were not found on examination and that a chest X-
ray at that time was negative.  The evidence also included VA 
treatment records dated in August 1968.  The veteran was 
hospitalized from August 5, 1968, to August 14, 1968, with a 
diagnosis of broncho-pneumonia, left base.  An August 28, 
1968, VA outpatient record noted that X-ray of the chest 
showed complete clearance of pulmonary infiltration (strand-
like) in the left base with no complaints.  

The records indicate that a VA Form 21-6782 was sent to the 
veteran's last address of record in December 1968, informing 
him of the denial of his claim for service connection for 
pneumonia earlier that month and of his right to appeal the 
decision.  See Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 
2001) (United States Court of Appeals for Veterans Claims 
(Court) did not err by applying the presumption of regularity 
to the mailing of a copy of the notice of appellate rights to 
the appellant where a document present in the record includes 
a reference to that notice being sent.)  No communication was 
received from the veteran within the year after the RO mailed 
the notice letter, so the denial became final.  38 C.F.R. 
§ 20.302(a) (2000).  Thus, the December 1968 RO decision is 
final.  38 U.S.C.A. § 7105 (West 1991), 38 C.F.R. § 20.1103 
(2000).  As a result, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the December 1968 RO decision.

Since the December 1968 denial, further evidence has been 
added to the record.  The pertinent, additional evidence 
includes: (1) written statements from the veteran and his 
representative; (2) testimony the veteran provided at an 
August 2000 hearing before RO personnel; (3) VA treatment 
records from the VA Medical Center (MC) in Camp Hill, 
Pennsylvania, dated from April 1997 to October 1998; and (4) 
private treatment records and a private physician's statement 
dated in May 2000.  

The aforementioned evidence is new to the record, and, in 
view of the standard for materiality set forth in Hodge, the 
Board finds that this new evidence bears directly and 
substantially on the question of whether the veteran 
currently has residuals of pneumonia diagnosed in service.  
In particular, the Board points to the May 2000 letter from 
P. Hughes, M.D.  Dr. Hughes stated that the veteran currently 
had cardiomyopathy and reported that "his condition has been 
related to hardening of the arteries and coronary artery 
disease which has weakened his muscle and caused some 
dilation."  He also stated, "However, it has come to my 
attention that an x-ray back in the 1950s during a bout of 
pneumonia did show some cardiomegaly at that time."  He 
further stated, "Indeed, if this is a viral-type pneumonia 
there may have been a cardiomyopathy associated with the 
which did cause the cardiomegaly at that time which would 
result in a permanent state of dilated heart that we see 
today."  

Dr. Hughes' May 2000 statement bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its December 1968 
decision.  Moreover, this record is so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  It therefore constitutes new and material 
evidence under 38 C.F.R. § 3.156(a) (2000), and the Board is 
required to reopen the previously denied claim of entitlement 
to service connection for pneumonia.

Having reopened the veteran's claim for service connection 
for residuals of pneumonia, the Board observes that the next 
step following the reopening of the claim is consideration of 
the claim on a de novo basis.  However, the Board finds that 
additional action by the RO is needed before the Board can 
proceed in adjudicating the appellant's claim on the merits. 


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
residuals of pneumonia is reopened.  To this extent only, the 
appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran reported for the first time in a February 1999 
written statement that he was also hospitalized during 
service at "Yacustca" Naval Hospital in Japan because his 
"heart and lungs collapsed".  In an April 1999 letter, the 
RO requested that he provide the RO with the name of the 
hospital in Japan and the dates of his hospitalization.  In 
May 1999, the veteran responded that the date of his 
hospitalization in Japan was "sometime in 1955."  During 
his August 2000 hearing, he testified that he was 
hospitalized at Yokuska Naval Hospital "in Japan I think it 
was" in 1956 for pneumonia and pleurisy.  

A review of the service medical records shows medical 
treatment in 1955 and 1956; however, there are no records of 
a hospitalization in Japan for lung collapse or pneumonia.  
The veteran is advised that attempts to locate these records 
are aided by the most specific information possible.  The RO 
should attempt to develop his service personnel records in 
order to determine any dates of service in Japan.  The RO 
should thereafter attempt to develop any records of 
hospitalization in Japan after seeking more specific 
information from the appellant.  The Board advises him that 
under the VCAA, the VA is only required to assist him in 
developing records which he "adequately identifies to the 
Secretary [of the VA] and authorizes the Secretary to 
obtain."  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

The Board notes that the claims folder apparently does not 
contain all the relevant VA and private treatment records.  
Several times, the appellant has reported that he was treated 
at the VAMC on Loch Raven Boulevard in Baltimore, Maryland, 
in the 1960s, possibly in 1962 or 1965.  He testified that 
this treatment was the first time he realized he had heart 
and lung problems.  Further, any other VA treatment records, 
including recent records of treatment at the Camp Hill VAMC 
should be associated with the claims folder.  As VA records 
are considered to be constructively included within the 
record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the veteran has reported that he has twice undergone 
heart bypass surgery, first in 1985, and then again in 1993.  
These records have not been associated with the claims 
folder.  Also, any additional pertinent records from his 
current private physicians, Dr. Hughes and S. S. Malik, M.D., 
his cardiologist, should be associated with the claims 
folder. 

In his February 1999 written statement, the appellant 
reported that he has been receiving Social Security 
Administration (SSA) disability benefits for his heart 
disorder since 1996.  Records pertaining to the award of such 
benefits by the SSA have not been associated with the record.  
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of any SSA records utilized in 
awarding the appellant disability benefits.

Based on the statements made by the appellant and the letter 
from Dr. Hughes, the Board believes that the RO should 
request a VA examination with a medical opinion which 
addresses whether it is at least as likely as not that the 
veteran has a current heart disorder and any associated lung 
disorder which is related to pneumonia in service.

The Board notifies the appellant that the requested 
examination is being scheduled to assist VA in properly 
adjudicating his claim and that his failure to report for the 
examination may result in his claim being disallowed.  
38 C.F.R. § 3.655 (2000).  The appellant is further advised 
that the duty to assist is not a "not always a one-way 
street".  He should assist the RO, to the extent possible, 
in the development of her claim.  Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claim, 
including evidence of current or past 
treatment for a heart disorder and any 
associated lung disorder, that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  In particular, 
the veteran is asked to provide the most 
specific information possible regarding 
his inpatient treatment in Japan, to 
include the dates of hospitalization.  
The appellant must adequately identify 
the records and provide any necessary 
authorization. 

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain:

a.  All service personnel records 
which pertain to service in Japan; 
and

b.  All records of inpatient 
treatment at the Yokosuka [sp.] 
Naval Hospital in Japan in 1955 or 
1956 for pneumonia and pleurisy; and

c.  All records pertaining to the 
veteran's VA treatment which have 
not been associated with the claims 
folder, including records of 
treatment at the Baltimore VAMC in 
1962 or 1965 and any additional 
records of treatment at the Camp 
Hill VAMC; and

d.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  The RO should make further efforts to 
obtain non-federal records.  Where 
necessary, the appellant must adequately 
identify the records and provide any 
necessary authorization.  In particular, 
the RO should make further efforts to 
obtain:

a.  All records pertaining to the 
appellant's heart bypass surgeries 
in 1985 and 1993; and

b.  All records pertaining to the 
appellant's treatment by the Florida 
Medical Clinic, including treatment 
by Drs. Hughes, Kahn, Malik, and 
Hashmi, with offices at 38135 Market 
Square, Zephyrhills, FL 33540 and 
13020 Medical Drive, Dade City, FL 
33525, since 1999.

If the RO, after making reasonable 
efforts, is unable to obtain any of the 
adequately identified records sought, the 
RO shall notify the claimant that it is 
unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

4.  The RO should also afford the veteran 
a complete VA examination for the purpose 
of determining the nature, extent and 
etiology of any heart disorder and 
associated lung disorder.  The 
appellant's claims folder must be 
furnished to the examiner in connection 
with the examination.  The examiner 
should be requested to express an 
opinion, insofar as is medically 
possible, as to whether it is at least as 
likely as not that any heart disorder and 
associated lung disorder diagnosed by the 
examiner was incurred in or aggravated by 
service, including whether it was related 
to pneumonia in service.  All necessary 
tests should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the appellant's claims 
folder.

5.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If service connection 
for residuals of pneumonia remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



